           Case 1:19-cv-08583-JPC Document 68 Filed 04/16/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
TODD KREISLER,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-CV-8583 (JPC)
                  -v-                                                  :
                                                                       :          ORDER
434 BROADWAY PROPERTY INVESTORS III, LLC :
and HANESBRAND INC.,                                                   :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On March 10, 2021, Plaintiff filed an amended complaint and added Bell Sound USA, LLC

as a Defendant in this action. Dkt. 61. On April 12, 2021, Plaintiff filed an affidavit of service that

states Bell Sound was served on March 16, 2021 and its answer was due April 6, 2021. Bell Sound

has neither filed an answer nor appeared in this matter.

        Within one week of the filing of this Order, the parties shall submit a joint letter updating

the Court on the status of this case. The letter should explain whether the parties would like a new

referral to Judge Freeman for settlement purposes, whether the parties would like a referral to the

Court’s Mediation Program, whether Plaintiff plans to move for default judgment against Bell

Sound, and whether any party anticipates filing a dispositive motion since discovery in this matter

is closed. If no party anticipates filing a post-discovery motion, the Court anticipates it will set a

trial-ready date and order the parties to submit all pretrial filings.

        SO ORDERED.

Dated: April 16, 2021                                      __________________________________
       New York, New York                                           JOHN P. CRONAN
                                                                  United States District Judge
